DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim Objections
Claim 9 is objected to because of the following informalities: in lines 8-9, it is suggested to replace “down the string” with --down the drill string-- to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "the drill" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that “the drill” should instead recite “the drill string” at line 3 for two instances.
Claim 9 recites the limitation "the bore hole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the drill" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that “the drill” should instead recite “the drill string” at lines 4-5 and 9 for four instances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-16, 18, 22-24, 26-28, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438.
Regarding independent claim 1, Beach discloses, in Figures 1-2 and 4-6,
A method (Beach; the normal use and intended use of the core orientation tool 10 in Figures 1-2 and 4-6 discloses the method) of determining core orientation (Beach; abstract; “providing an indication of orientation of a core sample”) of a core sample (Beach; Fig. 6; core 112) cut from the ground by a drill rig (Beach; the surface system that provides the drilling inputs such as weight, rotation, and fluid flow/circulation for borehole drilling and coring; page 13 lines 3-4 the surface system that provides the uphole motion of the core drill and tool 10) having a drill string (Beach; core drill 193) and a drill bit (Beach; Fig. 5; drill bit 195) coupled to a downhole end of the drill string (Beach; Fig. 5; downhole end of core drill 193), the method comprising: 
acquiring drilling data (Beach; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process), while the drill rig is operating to acquire the core sample wherein the drilling data is a combination of core orientation data (Beach; page 8 lines 1-4 “core face orientation device which records rotational orientation of a core sample”; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation) and rig operational data (Beach; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process), wherein the rig operational data is constituted by either one or both of: (a) near bit rig data (Beach; Fig. 2; page 11 lines 33-36 electronic core orientation device 20 provides near-bit rig data); and, (b) at surface rig data (not required since “near bit rig data” has been disclosed and the limitation only requires “either one or both” of the rig data); and 
analysing the drilling data for a specific pattern of rig operational data indicative of the core sample being broken from ground by operation of the drill rig (Beach; Fig. 2; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; using a trigger system 24 and orientation module 26 for detecting rig operational patterns that monitor the core sample breakage) and on 
Beach does not disclose continuously acquiring drilling data.
Juergens teaches continuously acquiring drilling data (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the data acquisition as taught by Beach to be continuous as taught by Juergens for the purpose of providing a more complete set of data and to avoid missing any critical operational information related to drilling/coring operations that may be missed by data acquisition that is not continuous.

Regarding claim 2, Beach in view of Juergens teaches wherein acquiring the drilling data comprises acquiring the drilling data at least for a period which includes a continuous period (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator) from commencement of operation of the drill rig to cut the core sample to any event occurring after commencement of operating the drill rig to break the core sample from in situ strata (Beach; Fig. 2; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; using a trigger system 24 and orientation module 26 for continuously monitoring drilling data before, during, and after the core sample breakage).



Regarding claim 4, Beach in view of Juergens teaches wherein the event is retrieval of the core sample through the drill string (Beach; page 5 lines 14-15 “retrieval of the backend assembly from the drill hole”).

Regarding claim 5, Beach in view of Juergens teaches wherein the event is extraction of the core sample from the drill string (Beach; page 5 lines 14-15 “retrieval of the backend assembly from the drill hole”).

Regarding claim 8, Beach in view of Juergens teaches wherein the core orientation data includes dip and azimuth of a known reference datum on or transferable to the core sample (Beach; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation; Fig. 6; page 10 lines 7-9 Fig. 6 shows template for transferring core orientation indications to a core sample).

Regarding claim 9, Beach in view of Juergens teaches wherein the rig operational data comprises any one, or any combination of any two or more, of: rotational speed of the drill string, displacement of the drill in an up hole direction; displacement of the drill in a down hole direction; ambient fluid pressure; the existence of fluid flow in the drill string; rate of fluid flow into the bore hole; vibration in the drill string; mechanical shock; rate of penetration, hole depth; number of drill pipe joints passed when a data acquisition tool (DAT) is transported down 

Regarding claim 10, Beach in view of Juergens teaches wherein the specific pattern of drilling data comprises data indicative of: (a) cessation of rotation of the drill string (Beach; page 14 lines 31-37 to page 15 lines 1-9 RPM sensor and detecting a “zero speed of rotation”); and subsequently (Beach; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; monitor the cessation of drilling which is indicated by stopping rotation, and then sensing a subsequent uphole/pull-up motion to confirm that the “motion is characteristic of a core break”): (b) application of pull-up to the drill string (Beach; page 3 line 36 motion in an uphole direction; page 13 lines 3-4 detect uphole motion of the core drill and tool 10).

Regarding claim 11, Beach in view of Juergens teaches wherein the specific pattern of rig operational data comprises, subsequent to the occurrence of the application of pull-up (Beach; page 3 line 36 motion in an uphole direction; page 13 lines 3-4 detect uphole motion of the core drill and tool 10), data indicative of (c) vibration (Beach; page 12 line 11 “vibration sensors” of electronic core orientation device/system 20; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process) arising from impact of an overshot with a head assembly (Beach; backend assembly 14) of an inner core barrel assembly (Beach; core tube 12) containing the core sample cut by the drill rig (Beach; page 5 lines 11-12 “overshot hitting and latching onto the backend assembly”).

Regarding claim 12, Beach in view of Juergens teaches comprising storing the acquired drilling data on a memory device which is disposed near the drill bit while the drill rig is in 

Regarding claim 13, Beach in view of Juergens teaches wherein core orientation data and near bit rig data are electronically communicated to an at surface electronic device or system either (a) while the drill rig is in operation cutting the core sample; or (b) while the core sample is within the drill string; or (c) at the surface after retrieval of the core sample (Beach; page 12 lines 24-28 transceiver 28 and antenna 30 to communicate with hand-held computer at the surface after retrieval of the core sample).

Regarding claim 14, Beach in view of Juergens teaches wherein analysing the drilling data occurs: while the drill rig is in operation cutting the core sample; or, while the core sample is within the drill string; or after retrieval of the core sample (Beach; Fig. 2; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; using a trigger system 24 and orientation module 26 for detecting rig operational patterns that monitor the core sample breakage which is performed cutting the core sample).

Regarding claim 15, Beach in view of Juergens teaches comprising transporting a data acquisition tool (DAT) (Beach; electronic core orientation device/system 20) provided with one or more sensors capable of acquiring the core orientation data and the near bit rig data through the drill string toward the drill bit (Beach; page 12 lines 7-28).

Regarding claim 16, Beach in view of Juergens teaches continuously acquiring the core orientation data and rig operational data (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” 

Regarding claim 18, Beach in view of Juergens teaches wherein determining the core orientation involves using one or more of the acquired core orientation data (Beach; Fig. 6; abstract; “providing an indication of orientation of a core sample”; page 11 lines 33-35; page 12 lines 15-18; page 26 lines 26-31 use template 198 as part of the analysis of acquired core orientation data; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation).

Regarding independent claim 22, Beach in view of Juergens teaches the invention substantially the same as described above in reference to independent claim 1, and 
A system (Beach; assembly of Fig. 1-2 with Fig. 4-6 that combines core orientation tool 10 with mechanical bottom orientator 146) for determining core orientation (Beach; abstract; “providing an indication of orientation of a core sample”) of a core sample (Beach; Fig. 6; core 112) cut from the ground by a drill rig (Beach; the surface system that provides the drilling inputs such as weight, rotation, and fluid flow/circulation for borehole drilling and coring; page 13 lines 3-4 the surface system that provides the uphole motion of the core drill and tool 10) having a drill string (Beach; core drill 193) and a drill bit (Beach; Fig. 5; drill bit 195) coupled to a downhole end of the drill string (Beach; Fig. 5; downhole end of core drill 193) comprising: 
a data acquisition tool (DAT) (Beach; core orientation tool 10) wherein the DAT is arranged to continuously (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator) acquire core orientation 
one or both of a (a) near bit rig data acquisition system arranged to continuously (Juergens; col. 1:20 “continuous data acquisition”) acquire near bit rig data (Nn) (Beach; Fig. 2; page 11 lines 33-36 electronic core orientation device 20 provides near-bit rig data); and, (b) at the surface rig data acquisition system (not required since “near bit rig data” has been disclosed and the limitation only requires “either one or both” of the rig data), both arranged to continuously (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator) acquire surface rig data (Sn) (not required since “near bit rig data” has been disclosed and the limitation only requires “one or both” of the rig data Nn and Sn) while the drill rig is operating to acquire the core sample (Beach; electronic core orientation device 20).

Regarding claim 23, Beach in view of Juergens teaches wherein the near bit rig data acquisition system is provided in the DAT (Beach; Fig. 2; electronic core orientation device 20 of the core orientation tool 10).

Regarding claim 24, Beach in view of Juergens teaches a DAT tripping system capable of transporting the DAT through the drill string toward a toe of a hole drilled by the drill rig and subsequently retrieving the DAT from the drill string (Beach; page 25 lines 3-6 describes wireline for lowering the assembly toward the toe of a borehole; page 35 line 11 describes retrieval).

Regarding claim 26, Beach in view of Juergens teaches wherein the DAT comprises one or more core orientation sensors arranged to enable the DAT to acquire one or any two or more dip, azimuth, gravitational top or bottom of borehole, Magnetic Tool face or True North measurements of a known reference datum on or transferable to the core sample (Beach; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation).

Regarding claim 27, Beach in view of Juergens teaches wherein the DAT comprises one or more near bit rig parameter sensors arranged to enable the DAT to acquire one, or any combination of any two or more, of the following drilling parameter data: rotational speed of the drill, differential rotation between the drill string and an inner core barrel assembly, displacement of the drill in an up hole direction; displacement of the drill in a down hole direction; ambient fluid pressure; the existence of fluid flow through the drill string; rate of fluid flow into the bore hole; vibration; mechanical shock; rate of penetration, hole depth; number of drill pipe joints passed when the DAT is transported down the string or retrieved from the drill string, or both; torque when the drill is drilling; or latent torque in the drill string (Beach; page 12 line 11 “vibration sensors” of electronic core orientation device/system 20; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process).

Regarding claim 28, Beach in view of Juergens teaches wherein the DAT comprises an on-board memory to enable on-board storage of the acquired data (Beach; page 14 lines 23-25 “memory device” of the electronic orientation system 20). 

Regarding claim 32, Beach in view of Juergens teaches an inner core barrel assembly wherein the DAT is coupled to or housed within the inner core barrel assembly (Beach; core tube 12).

.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 as applied to claim 2 above, and further in view of Parfitt CA2559030.
Regarding claim 6, Beach in view of Juergens teaches wherein acquiring the drilling data includes acquiring, during the operation of the drill rig to break the core sample (Beach; core 112), an inner core tube (Beach; core tube 12) supported by the drill string and into which the core sample advances during drilling (Beach; core tube 12).
Beach in view of Juergens teaches does not teach rig operational data relating to relative rotational motion between the core sample and an inner core tube.
Parfitt teaches rig operational data relating to relative rotational motion between the core sample and an inner core tube (Parfitt; page 20 at claim 13: “A core drill as claimed in claim 12, wherein the core drill comprises core drill recording means for recording a relative rotational orientation of a core sample drilled by the core drill and the inner tube such that a measure of 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and sensing system as taught by Beach in view of Juergens to include the method and means for measuring relative rotational motion between the core sample and the inner core tube as taught by Parfitt for the purpose of accounting for any relative rotational displacement between the core sample and the inner core tube because not accounting for the relative rotational displacement would lead to an error in determining the core orientation (Parfitt; page 20 at claim 13: “such that a measure of the rotational orientation of the core sample can be established using the indication of the orientation of the inner tube.”).

Regarding claim 7, Beach in view of Juergens and Parfitt teaches compensating the core orientation acquired upon the occurrence of the specific pattern to account for the relative rotational motion and using the compensated core orientation as the core orientation of the core sample cut by the drill rig (Parfitt; page 20 at claim 13: “A core drill as claimed in claim 12, wherein the core drill comprises core drill recording means for recording a relative rotational orientation of a core sample drilled by the core drill and the inner tube such that a measure of the rotational orientation of the core sample can be established using the indication of the orientation of the inner tube.”).

Claim(s) 17 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 as applied to claims 1 and 22 above, and further in view of van Puymbroeck et al. US6006844.
Regarding claim 17, Beach in view of Juergens does not teach wherein the at surface rig data comprises weight on bit.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and rig operational data as taught by Beach in view of Juergens to include at surface rig data comprising weight-on-bit as taught by van Puymbroeck for the purpose of providing an additional event trigger/indicator of drilling and coring operations.

Regarding claim 29, Beach in view of Juergens does not teach wherein the DAT comprises a processor capable of processing the acquired data to produce processed downhole data.
van Puymbroeck teaches wherein the DAT comprises a processor capable of processing the acquired data to produce processed downhole data (van Puymbroeck; col. 11:5-11 processor for core barrel 302).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by Beach in view of Juergens to include the processor as taught by van Puymbroeck for the purpose of processing the raw sensor signals into useable data for analysis.

Regarding claim 30, Beach in view of Juergens discloses comprising a telemetry system (Beach; Fig. 2; transceiver 28 in tool 10; page 17 lines 33-34) arranged to enable the DAT to communicate the acquired data to an electronic device located at the surface (page 17 lines 33-34; hand-held computer).
Beach in view of Juergens does not teach in real time.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the telemetry system as taught by Beach in view of Juergens to include real-time capabilities as taught by van Puymbroeck for the purpose of providing instantaneous data to an user/operator so that decisions can be made based on real-time data to ensure that the desired coring operation and results have been achieved or to help in deciding if additional coring should be performed to achieve better results.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 as applied to claim 18 above, and further in view of Chen et al. US20180292477.
Regarding claim 19, Beach in view of Juergens teaches wherein determining the core orientation involves obtaining a plurality of the acquired core orientation data (Beach; page 8 lines 1-4 “core face orientation device which records rotational orientation of a core sample”; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation).
Beach in view of Juergens does not teach obtaining an average of a plurality of the acquired core orientation data.
Chen teaches obtaining an average of a plurality of the acquired core data (Chen; [0050] “averaging data points” relating to a core sample).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Beach in view of Juergens to include the step of averaging the data as taught by Chen for the purpose of identifying the most likely to be the accurate/correct reading of the core orientation (such as a core orientation dip value or a core orientation azimuth value).

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 as applied to claim 2 above, and further in view of Beach et al. WO2007137356 (Beach ‘356).
Regarding claim 20, Beach in view of Juergens teaches wherein determining the core orientation data involves using one or more of the core orientation data acquired within a time period (Beach; page 8 lines 1-4 “core face orientation device which records rotational orientation of a core sample”; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation; data is taken over a time period according to event patterns detected by trigger system 24).
Beach in view of Juergens does not teach a user selectable time period.
Beach ‘356 teaches a user selectable time period (Beach ‘356; page 10 lines 20-25 “Just prior to or after breaking of the core sample 24 from the in situ ground, an operator presses the "take reading" button 26 on the remote control unit 22. This activates the timer within the control unit 22 to log the period of time between initiation of the orientation device 12, and the time just before or after core break.”; page 9 lines 35-37 to page 10 lines 1-3 describes an internal timer within orientation device 12 being synchronized with an internal timer of remote control unit 22 and having wireless communication by a transceiver in the orientation device 12; page 6 lines 30-36 describe the remote control unit 22 and the orientation device 12; Fig. 5).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and core orientation tool and time period as taught by Beach in view of Juergens to include a user selectable time period and associated timer equipment as taught by Beach ‘356 for the purpose of providing additional functionality and flexibility in selecting the desired data to be acquired in relation to core sample orientation determination.

Regarding claim 21, Beach in view of Juergens and Beach ‘356 discloses wherein the user selectable time period comprises a period of time selected from the group consisting of: (a) before the core sample is broken away from the ground; (b) after the core sample has been broken away from the ground; and (c) before and after the core sample has been broken away from the ground (Beach ‘356; page 10 lines 20-25 “Just prior to or after breaking of the core sample 24 from the in situ ground, an operator presses the "take reading" button 26 on the remote control unit 22. This activates the timer within the control unit 22 to log the period of time between initiation of the orientation device 12, and the time just before or after core break.” which provides taking data before or after the core sample is broken away from the ground; page 9 lines 35-37 to page 10 lines 1-3 describes an internal timer within orientation device 12 being synchronized with an internal timer of remote control unit 22 and having wireless communication by a transceiver in the orientation device 12; page 6 lines 30-36 describe the remote control unit 22 and the orientation device 12; Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/7/22